          Case 1:21-cr-00225-MKV Document 84 Filed 09/07/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 UNITED STATES OF AMERICA,                                               DATE FILED: 9/7/2021


                                                               21 Cr. 225 (MKV)
                       -v.-
                                                                    ORDER
 MASSIEL ENCARNACION-VELEZ, et al.,

                              Defendants.

MARY KAY VYSKOCIL, District Judge:

       The pretrial conference in this case previously scheduled for September 16, 2021 at

10:00AM is adjourned to 11:30AM the same day. The conference will be held using the

Microsoft Teams videoconference platform. Counsel will receive a link to join the conference

by email. Interested members of the press and public may listen in on the conference by

telephone. To join the conference, dial 917-933-2166 and enter access code 252480828#.


SO ORDERED.

 Dated:   September 7, 2021
          New York, New York

                                                        MARY  Y KAY
                                                                KAY VYSKOCIL
                                                                       VY
                                                                       V YSK
                                                                           S OCIL
                                                        United
                                                        U ited S
                                                        Un     States
                                                                 tates District Judge




                                               1
